In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1771V
                                          UNPUBLISHED


    CARIANA M. FORBUSH as                                       Chief Special Master Corcoran
    administrator for ESTATE OF KRISTI
    A. BAKER,                                                   Filed: December 20, 2021

                         Petitioner,                            Special Processing Unit (SPU);
    v.                                                          Damages Decision Based on Proffer;
                                                                Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                     Injury Related to Vaccine
    HUMAN SERVICES,                                             Administration (SIRVA)

                         Respondent.


Simina Vourlis, Law Offices of Simina Vourlis, Columbus, OH, for Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On November 18, 2019, this petition for compensation was filed under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that Kristi A. Baker suffered right shoulder injuries related to
vaccine administration (“SIRVA”) as a result of a November 23, 2017 influenza vaccine.
Petition at 1-7. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On April 12, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On December 20, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $130,750.30. Proffer

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
at 3. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $130,750.30 (comprised of $107,500.00 for pain and suffering,
$2,524.97 for past out-of-pocket expenses, $980.00 in estate costs, and $19,745.33
in past lost wages) in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

____________________________________
                                     )
CARIANA M. FORBUSH, as administrator )
of the estate of KRISTI A. BAKER,    )
                                     )
                Petitioner,          )
                                     )                 No. 19-1771V
        v.                           )                 Chief Special Master Corcoran
                                     )                 ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
                Respondent.          )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 18, 2019, Kristi A. Baker (“original petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34 (“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of

an influenza vaccine she received on November 23, 2017. Petition at 1. On April 8, 2021, the

Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that

this case is appropriate for compensation under the terms of the Act for a SIRVA Table injury,

and on April 12, 2021, the Chief Special Master issued a Ruling on Entitlement finding original

petitioner entitled to compensation. ECF No. 35; ECF No. 36. On June 1, 2021, the Chief

Special Master issued an order granting a motion for substitution of parties and to amend the

caption to substitute the original petitioner with the administrator of the original petitioner’s

estate. ECF No. 42; ECF No. 40. The motion explained that Cariana M. Forbush (“petitioner”),




                                                   1
was appointed administrator of the original petitioner’s estate following her death on October 19,

2020. ECF No. 40 at 1.

Items of Compensation

       Pain and Suffering

       Respondent proffers that petitioner should be awarded $107,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       Past Out-of-Pocket Expenses

       Evidence supplied by petitioner documents that she incurred past out-of-pocket expenses

related to the vaccine-related injury. Respondent proffers that petitioner should be awarded past

out-of-pocket expenses in the amount of $2,524.97. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       Estate Costs

       Respondent proffers that petitioner should be awarded $980.00 in estate costs. See 42

U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

       Lost Wages

       Respondent proffers that petitioner should be awarded $19,745.33 in past lost wages. See

42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and



                                                 2
the Court’s judgment award the following 1: a lump sum payment of $130,750.30, in the form of

a check payable to petitioner.

Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Cariana Forbush:                              $130,750.30

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                      /s/ Steven C. Santayana
                                                      STEVEN C. SANTAYANA
                                                      Trial Attorney
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146, Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146
                                                      Tel: (202) 451-7675
                                                      Fax: (202) 616-4310
                                                      Email: steven.c.santayana@usdoj.gov

Date: December 20, 2021




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 3